Affirmed as Modified and Opinion Filed April 6, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00061-CR
                                      No. 05-14-00062-CR
                                      No. 05-14-00063-CR
                        TASHIMA NICOLE EVERHART, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
            Trial Court Cause Nos. F-0825802-S; F-0825716-S; and F-0825717-S

                             MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       Tashima Nicole Everhart was convicted of fraudulent use or possession of less than five

items of identifying information/habitual, assault on a public servant, and forgery of a financial

instrument/check. In each case, she was given a suspended sentence and placed on community

supervision. She was subsequently convicted on a new charge of fraudulent use or possession of

fifty or more items of identifying information, and the trial court revoked her probation on all

three previous offenses and sentenced her to two years in state jail on the forgery charge and five

years in prison on the other two charges, with all sentences to run concurrently.

       Appellant’s attorney filed a brief in which he concludes the appeals are wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the records showing why, in effect, there
are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim.

App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

appellant of her right to file a pro se response, but she did not file a pro se response. See Kelly v.

State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate courts

and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

       Although not an arguable issue, we note the judgment revoking community supervision

in No. 05-14-00061-CR (fraudulent use or possession of less than five items of identifying

information/habitual) does not reflect appellant’s pleas or the trial court’s findings on two

enhancement paragraphs alleged in the indictment. The pleas and findings are reflected on the

original judgment placing appellant on community supervision. Accordingly, we modify the

trial court’s judgment revoking community supervision in No. 05-14-00061-CR to reflect that

appellant pleaded true to both the first and second enhancement paragraphs and the trial court

found true both the first and second enhancement paragraphs. See TEX. R. APP. P. 43.2(b);

Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).




                                                 –2–
       We affirm the judgments in Nos. 05-14-00062-CR and 05-14-00063-CR. As modified,

we affirm the judgment in 05-14-00061-CR and order the trial court to enter an amended

judgment revoking community supervision reflecting the above modifications.




Do Not Publish                                    /Molly Francis/
TEX. R. APP. P. 47.2(b)                           MOLLY FRANCIS
140061F.U05                                       JUSTICE




                                            –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TASHIMA NICOLE EVERHART,                            On Appeal from the 282nd Judicial District
Appellant                                           Court, Dallas County, Texas
                                                    Trial Court Cause No. F-0825802-S.
No. 05-14-00061-CR         V.                       Opinion delivered by Justice Francis;
                                                    Justices Lang-Miers and Whitehill
THE STATE OF TEXAS, Appellee                        participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       To reflect (1) a Plea of True to the 1st and 2nd Enhancement Paragraphs and (2)
       a Finding of True to the 1st and Second Enhancement Paragraphs.

As MODIFIED, the judgment is AFFIRMED.


Judgment entered April 6, 2015.




                                              –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TASHIMA NICOLE EVERHART,                           On Appeal from the 282nd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F-0825716-S.
No. 05-14-00062-CR        V.                       Opinion delivered by Justice Francis;
                                                   Justices Lang-Miers and Whitehill
THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered April 6, 2015.




                                             –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

TASHIMA NICOLE EVERHART,                           On Appeal from the 282nd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F-0825717-S.
No. 05-14-00063-CR        V.                       Opinion delivered by Justice Francis;
                                                   Justices Lang-Miers and Whitehill
THE STATE OF TEXAS, Appellee                       participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered April 6, 2015.




                                             –6–